                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA


JUSTIN CONRADY,                                )
                                               )
                     Plaintiff,                )
                                               )
vs.                                            )         Case No. CIV-19-00153-PRW
                                               )
ANDREW M. SAUL, Commissioner                   )
of the Social Security Administration,         )
                                               )
                     Defendant.                )

                                          ORDER

       Plaintiff, Justin Conrady, instituted this action seeking judicial review of the

Defendant Commissioner’s final decision denying his application for disability insurance

benefits and supplemental security income benefits under Title II and Title XVI of the

Social Security Act, 42 U.S.C. §§ 423, 1382. Consistent with 28 U.S.C. § 636(b)(1)(B),

the case was referred to U.S. Magistrate Judge Gary M. Purcell, who has issued a Report

and Recommendation (Dkt. 20) recommending that the Commissioner’s decision be

affirmed.

       Plaintiff was advised of his right to object to the Report and Recommendation (Dkt.

20) by December 4, 2019. No objections have been filed as of this date. Having failed to

object, the Plaintiff has waived his right to appellate review of the factual and legal issues

addressed in the Report and Recommendation (Dkt. 20). 1 Accordingly, the Court



1
 United States v. One Parcel of Real Prop., 73 F.3d 1057, 1059–60 (10th Cir. 1996); cf.
28 U.S.C. § 636(b)(1) (“A judge of the court shall make a de novo determination of those
ACCEPTS the Report and Recommendation in accordance with § 636(b)(1), AFFIRMS

the Commissioner’s decision, and ORDERS that judgment issue forthwith in accordance

with the provisions of sentence four of 42 U.S.C. § 405(g).

      IT IS SO ORDERED this 31st day of January, 2020.




portions of the report or specified proposed findings or recommendations to which
objection is made.”).
